IN THE SUPREME COURT OF TENNESSEE
                              AT KNOXVILLE
                                    May 6, 2003 Session

RANDY ARNWINE v. UNION COUNTY BOARD OF EDUCATION, ET AL.

                      Appeal by permission from the Court of Appeals
                            Chancery Court for Union County
                         No. 3884 Billy Joe White, Chancellor



                   No. E2001-02719-SC-R11-CV - Filed November 7, 2003


We granted permission to appeal in this case to determine whether the Union County Board of
Education had authority to enter into a four-year employment contract with an assistant
superintendent. The trial court found that the parties’ four-year contract was valid. The Court of
Appeals reversed the trial court’s decision, concluding that no statutory authority existed for the
Union County Board of Education to enter into a multi-year employment contract with an assistant
superintendent. We affirm the decision of the Court of Appeals.

  Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals Affirmed

ADOLPHO A. BIRCH, JR ., J., delivered the opinion of the court, in which FRANK F. DROWOTA , III,
C.J., and E. RILEY ANDERSON, JANICE M. HOLDER, and WILLIAM M. BARKER, JJ., joined.

Lynn Tarpy and Thomas M. Leveille, Knoxville, Tennessee, for the appellant, Randy Arnwine.

Jenny Coques Rogers and John C. Duffy, Knoxville, Tennessee, and Charles W. Cagle, Nashville,
Tennessee, for the appellees, Union County Board of Education and David F. Coppock.

                                             Opinion

                                I. Facts and Procedural History

        The plaintiff, Randy Arnwine, was first employed by the Union County Board of Education
(“the Board”) in 1979 as a teacher. He later was promoted to principal, and, between 1995 and 2000,
he served as the Personnel, Safety, and Transportation Supervisor. At the Board’s July 1, 2000,
meeting, six of the seven members present voted to approve a motion made by Chairman Fred
Simmons to give Arnwine the additional title of “assistant superintendent.” The relevant minutes
of the meeting read:

       Motion Simmons, seconded Williams under Randy Arnwine’s title add assistant
         superintendent, for David[] [Coppock’s] term beginning September 1, 2000, along
         with his other titles with no extra pay.

         Board members requested a list of duties and job description.

         Motion Carried.

         Mr. Warwick voted - No.

Prior to this time, no person had ever been employed as an assistant superintendent in Union County.

        At Simmons’ request, Arnwine drafted a document entitled “Contract of Employment
between Randy G. Arnwine and the Union County Board of Education.” The contract,1 dated
August 26, 2000, provided for Arnwine’s employment as assistant superintendent to “commence on
September 1, 2000, and continue for an initial four (4) year term, ending August 31, 2004.” The
document was signed by Simmons and notarized on August 26, 2000. Arnwine also signed the
document, but his signature was not notarized. No other Board member signed the document. It is
quite clear that the Board did not discuss Arnwine’s contract at any meeting. After his defeat in the
August 2000 election, Simmons left the Board on September 1, 2000.

         On September 1, 2000, the Director of Schools, David Coppock,2 wrote Arnwine notifying
him of his immediate transfer from his position in the central office to the position of in-school
detention monitor at a middle school. The letter stated, “Effective September 1, 2000, transfers of
employees within the school system do not require approval of the local board of education. The
Education Improvement Act authorizes a Director of Schools to transfer and otherwise assign
employee positions in the system.” Arnwine’s pay was to be maintained for the 2000-2001 school
year,3 but it was to be “adjusted consistent with [Arnwine’s] assignment within the system” for the
2001-2002 school year.4 Due to budgetary constraints, the position formerly held by Arnwine was
not filled. Rather, the duties of that position were allocated among other employees.

       Following his transfer, Arnwine sought a declaratory judgment that his four-year contract
with the Board was valid and enforceable. He also requested that the court declare his “demotion”


         1
         Arnwine adap ted his contract from the one that existed between the B oard and D avid Copp ock, Director of
Schools. However, unlike Arnwine’s contract, Coppock’s contract was voted on and approved by the full Board.

         2
          W hen this suit began, Coppock had b een Superintendent for a number of years. Coppock was appointed to
the position of Director of Schools effective September 1, 2000. Pursuant to Tennessee Code Annotated section 49-2-
203(a)(15)(A) (1996 & Supp. 2000 ), the terms “superintendent” and “director of schools” ca n be used interchangeab ly.

         3
           W hen a teacher is dismissed or not reelected, “notice must be received prior to April 15 to be applicable to the
next succeeding school year; provided , that the b oard of education may tra nsfer any teache r from one (1) position to
another at its option.” Tenn. Code Ann. § 4 9-5-409(b)(2) (199 6 & Sup p. 2000).

         4
             Arnwine’s assignment for the 200 1-200 2 schoo l year was as a teacher o f fourth grade studen ts.

                                                             -2-
invalid based upon his contract and the relevant Tennessee statutes. The trial court found that the
minutes of the July 1, 2000, meeting evidenced a valid four-year contract between the Board and
Arnwine. The trial court further found that although Coppock and the Board had the authority to
transfer Arnwine to another position within the system, his salary during the four-year contract term
could not be reduced.

        On appeal, the Court of Appeals concluded that the Board was without statutory authority
to enter into a multi-year employment contract with Arnwine; consequently, it held that the contract
between the Board and Arnwine was neither valid nor enforceable. Because the Court of Appeals
decided the case upon the Board’s lack of authority to enter into a multi-year employment contract
with an assistant superintendent, it did not reach the issue of whether the minutes of the July 1, 2000,
meeting constituted a valid contract.

                                      II. Standard of Review

       This case involves the scope of a school board’s authority to contract with an employee. The
scope of local government authority is a question of law, and thus, our review is de novo with no
presumption of correctness given the judgments of either the trial court or the Court of Appeals. S.
Constructors, Inc. v. Loudon County Bd. of Educ., 58 S.W.3d 706, 710 (Tenn. 2001).

                                            III. Analysis

        Does a local school board have the authority to enter into a multi-year contract with an
assistant superintendent? A school board is statutorily authorized to enter into four-year employment
contracts with directors of schools. Tenn. Code Ann. § 49-2-203(a)(15)(A) (1996 & Supp. 2000).
A school board may also enter into a four-year contract with a principal. Tenn. Code Ann. § 49-2-
303(a)(1) (1996) (stating that a contract with a principal “shall not exceed the contract term of the
current superintendent”). In contrast, the statutes provide scant guidance regarding assistant
superintendents, as the only mention of “assistant superintendent” appears in Tennessee Code
Annotated section 49-5-903 (1996), which designates employees covered by local retirement
systems. This provision is not applicable here.

        In determining how assistant superintendents are characterized for purposes of employment
contracts, we are, however, guided, by Tennessee Code Annotated section 49-5-501(10) (1996),
which provides that “[a]s used in this part, unless the context otherwise requires[,]” a teacher is
defined as including “teachers, supervisors, principals, superintendents and all other certificated
personnel employed by any local board of education, for service in public, elementary and secondary
schools in Tennessee, supported in whole or in part by state or federal funds.” Because we find no
provision specifically referring to an assistant superintendent in section 49-5-501(10), we conclude
that an assistant superintendent fits into the category of a “supervisor,” who, by definition, is a
“teacher.”

       We must now consider whether a school board has the authority to enter into a multi-year
contract with a teacher. “[T]his Court has recognized that municipal governments in Tennessee

                                                  -3-
derive the whole of their authority solely from the General Assembly . . . .” S. Constructors, Inc. v.
Loudon County Bd. of Educ., 58 S.W.3d 706, 710 (Tenn. 2001). Thus, “absent some indication to
the contrary, the General Assembly must be presumed to have endowed local governments with only
as much authority as it has granted through the language of its delegation.” Id. at 712.

       It is apparent that school boards have the authority to enter into contracts with teachers.5
There is no express authority, however, for such teachers to have multi-year contracts. Therefore,
we must determine whether such authority is implied by looking at the intent of the legislature.

         Our Court has held that in determining the authority of local school boards, it is proper to
apply Dillon’s Rule to construe the intent of the General Assembly. S. Constructors, 58 S.W.3d at
714-15. “At its most basic level, Dillon’s Rule is a canon of statutory construction that calls for the
strict and narrow construction of local governmental authority.” Id. at 710. Dillon’s Rule provides
that a municipal government has the authority to act only when:

         (1) the power is granted in the “express words” of the statute, private act, or charter
         creating the municipal corporation; (2) the power is “necessarily or fairly implied in,
         or incident to[,] the powers expressly granted”; or (3) the power is one that is neither
         expressly granted nor fairly implied from the express grants of power, but is
         otherwise implied as “essential to the declared objects and purposes of the
         corporation.”

Id. at 710-11 (discussing the holding of City of Nashville v. Linck, 80 Tenn. (12 Lea) 499 (1883)).
“[W]hile Dillon’s Rule is essentially only a canon of construction, it continues to reflect the
constitutional realities of local government in this state.” Id. at 711. We also emphasize that “[a]ny
fair, reasonable doubt concerning the existence of the power is resolved by the courts against the
corporation and the power is denied.” Linck, 80 Tenn. (12 Lea) at 504 (quoting 1 John F. Dillon,
Commentaries on the Law of Municipal Corporations 173 (1st ed. 1872)).

        As we have already concluded that there is no express authority for school boards to enter
into multi-year contracts with teachers, we must now determine whether the legislature implied such
authority. The Court of Appeals found “a clear intent on the part of the legislature that the
employment of teachers is to be accomplished on a year-to-year basis.” Arnwine v. Union County
Bd. of Educ., No. E2001-02719-COA-R3-CV, 2002 WL 869960, at *3 (Tenn. Ct. App. Nov. 4,
2002). The intermediate court noted that the time frame of a “school year” is “a concept central to
the statutory scheme regarding teacher employment in the school setting.” Id. at *4. Considering
the education statutes in light of Dillon’s Rule, we also conclude that the General Assembly did not
intend to grant local school boards the authority to enter into multi-year contracts with teachers.



          5
            Local boards of education are granted the authority to “[e]lect, upon the recomm endation o f the superintendent,
teachers who have attained or are eligible for tenure and fix the salaries of and make written contracts with such
teachers[.]” Tenn. Code Ann. § 49-2-203(a)(1) (1996 & Supp. 200 0); See also Tenn. Cod e Ann. §§ 49-5-520 6(a), 49-5-
520 7(a), 49-5 -520 8(a)(2) (1 996 ).

                                                            -4-
         The Court of Appeals correctly analyzed the education statutes to determine that there is no
legislative authority for school boards to enter into multi-year contracts with teachers. Among
others, the appellate court analyzed the following statutes. Tennessee Code Annotated section 49-5-
409(b)(2) (1996 & Supp. 2000) provides that teachers who are dismissed or not reelected must
receive notice prior to April 15 to be applicable to the next succeeding school year. Tennessee Code
Annotated section 49-5-401(a) (1996 & Supp. 2000) provides that “[a]ll educators and other school
personnel to be employed for the following school year shall be assigned to the several schools by
May 15 next preceding the school year for which such persons are employed.” Tennessee Code
Annotated section 49-5-401(c) (1996 & Supp. 2000) further provides that superintendents must file
with the commissioner of education a complete list of all personnel employed for the ensuing school
year by June 1. Moreover, Tennessee Code Annotated section 49-5-402(a) (1996 & Supp. 2000)
provides that the superintendents must consider the training and experience of school personnel and
the respective state salary schedule for each school year when establishing salary ratings. The
superintendents should then file such information with the commissioner of education by December
1. Tenn. Code Ann. § 49-5-402(c) (1996 & Supp. 2000).

        The Court of Appeals also examined the following statutes regarding teachers in the “career
ladder” program. Tennessee Code Annotated section 49-5-5206(a) (1996) provides that “[a]ny duly
certified career level I teacher shall be employed for ten (10) months.” Tennessee Code Annotated
section 49-5-5207(a) (1996) provides that “[u]pon receiving a career level II teacher certificate, a
teacher shall choose either a ten-month or eleven-month contract.” Finally, Tennessee Code
Annotated section 49-5-5208(a)(2) (1996) provides that “[u]pon receiving a career level III
certificate, a teacher shall choose a ten (10), eleven (11), or twelve-month contract.” Based on the
foregoing statutes, we conclude that there is no legislative intent for teachers to receive multi-year
contracts.

        As we have determined that an assistant superintendent is a teacher for purposes of
employment contracts, we further conclude that there is no legislative authority for a school board
to enter into a multi-year contract with a teacher.

       Nevertheless, Arnwine argues that Tennessee Code Annotated section 7-51-903 (1992)
authorizes school boards to enter into multi-year contracts. That statute provides:

       Except as otherwise authorized or provided by law, municipalities are hereby
       authorized to enter into long-term contracts for such period or duration as the
       municipality may determine for any purpose for which short-term contracts not
       extending beyond the term of the members of the governing body could be entered;
       provided, that the provisions of § 7-51-902 shall govern the periods or terms of
       contracts, leases, and lease-purchase agreements with respect to capital improvement
       property.

Id. Our Court addressed the issue of long-term contracts in Washington County Board of Education
v. MarketAmerica, Inc., 693 S.W.2d 344 (Tenn. 1985). In that case, the Washington County Board
of Education entered into a seven-year contract with MarketAmerica, Inc. in which MarketAmerica

                                                 -5-
was to provide a service that would purportedly reduce energy consumption in the Washington
County School System. Id. at 345. This Court held that the school board had the authority to enter
into such a contract. Id. at 348. Although the contract in Washington preceded Tennessee Code
Annotated section 7-51-903, we held that the statute would apply to future cases involving school
boards. Id. at 349.

        We conclude, however, that the current case is distinguishable from Washington. That case
involved a school board making an outside contract with a utility company. The case at issue here
involves employment contracts within the school system; there are specific statutes referring to
personnel and employment contracts in education. Specific statutory provisions control over
conflicting general provisions. See Dobbins v. Terrazzo Mach. & Supply Co., 479 S.W.2d 806, 809
(Tenn. 1972). “[W]here the mind of the legislature has been turned to the details of a subject and
they have acted upon it, a statute treating the subject in a general manner should not be considered
as intended to affect the more particular provision.” Woodroof v. City of Nashville, 192 S.W.2d
1013, 1015 (Tenn. 1946). Thus, we conclude that Tennessee Code Annotated section 7-51-903 does
not apply in this case because the legislature specifically addressed issues relating to employment
within the educational system. See Tenn. Code Ann. § 49-1-101, et seq. We also note that section
7-51-903 provides that it applies “[e]xcept as otherwise authorized or provided by law.” We
conclude that the employment contracts in education fall outside the reach of Tennessee Code
Annotated section 7-51-903.

       Because no express authority exists for a school board to enter into a multi-year contract with
a teacher, we conclude that the Board in this case did not have authority to enter into a multi-year
contract with Arnwine for the position of assistant superintendent.

                                          IV. Conclusion

       For the foregoing reasons, we affirm the judgment of the Court of Appeals. Costs of the
appeal are taxed to the appellant, Randy Arnwine, for which execution may issue, if necessary.



                                                       ___________________________________
                                                       ADOLPHO A. BIRCH, JR., JUSTICE




                                                 -6-